Case 2:19-cr-02213 Document 27 Filed on 02/26/20 in TXSD Page 1 of 2

United States Courts
Brett mer Pietp le ss

Couthery Do

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS POH PB,

CORPUS CHRISTI DIVISION wai v, ahaGiey, UIE OF Cour;

UNITED STATES OF AMERICA

V. CRIMINAL NO. C-19-2213

LORD LP? LT LP Lr

NICHOLAS LUKE WINDHAM

STIPULATION OF FACT IN SUPPORT OF GUILTY PLEA

The defendant, NICHOLAS LUKE WINDHAM, has agreed to stipulate with the United
States Attorney for the Southern District of Texas, Ryan K. Patrick, through the undersigned
Assistant United States Attorney, to the following facts. The parties agree that these facts are
sufficient to establish a factual basis for the defendant’s plea, pursuant to Fed. R. Crim. P.
11(b)(3).
I.

The defendant confesses that within the Southern District of Texas on or about November
21, 2019,
1) That Rosa Bolanos-Monroy, an alien, had entered or remained in the United

States in violation of the law;

2) That the defendant knew or recklessly disregarded the fact that the alien was
in the United States in violation of the law; and,

3) That the defendant transported the alien within the United States with intent
to further the alien’s unlawful presence.

I.

The defendant further stipulates that had the case proceeded to trial the United States
would have called witnesses who would have testified that:

On November 21, 2019, Border Patrol Agents were conducting highway interdiction
operations within the Southern District of Texas. At approximately 2:00 a.m., Agent Moreno

observed a tan Toyota Tacoma traveling east on Highway 359 at a slow rate of speed. The agent
- Case 2:19-cr-02213 Document 27 Filed on 02/26/20 in TXSD Page 2 of 2

also noticed that the front passenger appeared to duck down when the Tacoma passed the
Hebbronville Border Patrol Station as if to conceal himself. Agent Moreno followed the vehicle,
noticing several subjects inside the vehicle. In Realitos, TX, Agent Reyes took primary lead
following the Tacoma. Agent Reyes observed subjects in the back seat of the vehicle peaking up
and down through the rear window. Agents activated their emergency lights in order to conduct a
stop on the vehicle. The Tacoma immediate pulled off the road and the front passenger and rear
passenger door opened. Two subjects attempted to quickly flee the area. One subject was
apprehended by agents and admitted to being an illegal alien from Guatemala.

Agents found the defendant in the driver’s seat of the Tacoma. An additional subject,
Rosa Bolanos-Monroy was found in the rear passenger seat. She admitted to being an alien from
Guatemala illegally present in the United States. She waived her rights and provided agents with
a statement. She stated that after crossing illegally into the United States on September 28, 2019,
she was picked up on November 21, 2019 by a man in a tan pickup truck. He dropped her off on
the side of the road and she walked for three hours to the highway where the same man in the
same pickup was waiting to pick her up. Rosa Bolanos-Monroy positively identified the
defendant as the man who picked her up both times.

The undersigned have thoroughly reviewed, understand, and agree that the information

contained in this Stipulation of Fact is true and correct.

i Wh Mh
NICHOLAS LUKE WINDHAM
Defendant

   

 

ttorney for Defendant

   

RYAN K. PATRICK
UNITED STATES ATTORNEY

by. CEE

| JOBL-DUNN
Assistant United States Attorney
